COMPLAINT/REMOVAL DISMISSA.
United States District Court
Southern District of New York

Mag. Judge Dkt. No. I+ Mag. 3320 Date 19 144/19
usaone, 201F 2010 y O |
va

The Government respectfully requests the Court to dismiss without prejudice the Complaint Removal
Proceedings in

— \
Cem tia , oy A in cm
United States v. aa CULV OX mecct C

 

 

 

 

 

 

 

 

oe PL
The Goemplaint/Rule 40 Affidavit was filed on wp ST
“us . Marshals please withdraw warrant.
x T UNITED STATES ATTORNEY
Jdimn _R eof fy ot J

(Print name}

SO ORDERED:

{Conn ethan l Fok pu [1ellg
UNITED STATES MAGISTRATE JUDGE DATE

 

Distribution: White > Court Yellow ~* U.S. Marshals Green ~> Pretrial Services Pink ~> AUSA Copy

 
